NOTICE OF ALLOWANCE
Election/Restrictions
The restriction requirement between inventions, as set forth in the Office action mailed on 05/17/2019, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 05/17/2019 is fully WITHDRAWN.  Claims 5-16, 18-20, and 33, directed to a plasma processing chamber is no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowable Subject Matter
2. 	Claims 1-2, 4-6, 8-9, 11-16, 18-20, 27-28, and 30-34 are allowed.

Reasons for Allowance
3.	The following is an examiner’s statement of reasons for allowance:
Regarding claim 1:
Prior art of record whether alone or in combination fails to teach or fairly suggest specific claim limitations “wherein the first portion includes a dielectric cover disposed about the dielectric tube, the dielectric cover separated from the dielectric tube by a circumferential gap” in the context of other limitations of the claim.
Regarding claim 8:
Prior art of record whether alone or in combination fails to teach or fairly suggest specific claim limitations “wherein the first portion includes a dielectric cover disposed about the resistor and the second conductive member, the dielectric cover enclosing an uppermost surface of the second conductive member” in the context of other limitations of the claim.
Regarding claim 15:
Prior art of record whether alone or in combination fails to teach or fairly suggest specific claim limitations “wherein the first portion includes a dielectric cover disposed about the dielectric tube, the dielectric cover separated from the dielectric tube by a circumferential gap” in the context of other limitations of the claim.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN R KENDALL whose telephone number is (571)272-5081.  The examiner can normally be reached on Mon - Thurs 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on (571)272-5166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/BENJAMIN KENDALL/
Primary Examiner, Art Unit 1718